Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 30 August 2021 have been fully considered but they are not persuasive.
On p. 8, Applicants argue that amended limitation “sending the CP parameter .. to a base station” is not disclosed/suggested by prior art: “3GPP and Lai, alone or in combination fail to disclose or suggests an MMS that sends a CP parameter, that includes information about traffic, to a base station.”  The Examiner respectfully disagrees.
In prior art 3GPP SA WG2 Meeting #108 Notes, it states that CN assisted eNB parameters are not [all] one-to-one mapped from CP parameters. These CN assistance data are provided to eNB by MME (p. 4 & fig. 3-6). Examiner noted that claim language recites [a] CP parameter being forwarded from MME to eNB, hence although [all] CP parameters are forwarded from SCEF to HSS and then to MME, only one (1) of entire set of (= not all) CP parameters can be part of the CN assistance data forwarded from MME to eNB.  Therefore, 3GPP SA WG2 Meeting #108 Notes would still be able to suggest one (1) CP parameter sent from MME to the eNB as per claim features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 12-13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP SA WG2 Meeting #108 Notes (hereinafter referred to as 3GPP) in view of Lai (US 9,948,646).
	Regarding claims 9 and 13, 3GPP describes [a method for] a mobility management entity (MME) (p. 3 section 6.5.1.3), comprising: 
receiving a Communication Pattern (CP) parameter relating to service from a service capability exposure function (SCEF) node via a home subscriber server (HSS), and sending the CP parameter to the base station (p. 3 & section 6.5.1.3 to p. 4’s para. 6 + fig. 6.5.1.4-1, MME receiving CP parameters from HSS which is forwarded by SCEF and using (holding) such parameters to select CN assistance data/eNB parameters).
3GPP describes that the CP parameter is for setup of S1 signaling connection + service request (p. 4 para. 2), but fails to further explicitly describe:
CP parameter relating to at least one of uplink data and downlink data includes information about traffic.
Lai also describes CP parameter sent by SCEF to MME via HSS (fig. 7 & col. 6 line 63 - col. 7 line 5), further describing:

It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the CP parameters of 3GPP used as part of UE service request is related to downlink data as in Lai.
The motivation for combining the teachings is that this enables Mobile Network Operators (MNOs) to easily provide data services to large variety of devices executing various applications form M2M & MTC service providers (Lai, col. 1 lines 15-19).
	Regarding claims 12 and 16, 3GPP further describes:
the base station is an evolved Node B (eNB) (fig. 6.5.1.3-1 & fig. 6.5.1.4-1).

Allowable Subject Matter
Claims 10-11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Lin (US 2019/0053157) describing MME may also use the CP parameters in selecting CN-assisted base station parameters to provide to the base station during setup of S1 signaling connection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469